IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


A. G.,                                       :   No. 253 WAL 2019
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
DEPARTMENT OF HUMAN SERVICES,                :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of February, 2020, the Petition for Allowance of Appeal is

DENIED.